             Case 1:17-cv-06127-ILG-ST Document 78-1 Filed 07/08/20 Page 1 of 4 PageID #: 1120
Mail - Re: Chinca v. Patel                                                                  7/8/20, 6:31 PM




                                                                                              Louis Leon <lleon@cafaroesq.com>



 Re: Chinca v. Patel
 1 message

 Louis Leon <lleon@cafaroesq.com>                                                                         Wed, Jul 8, 2020 at 2:44 PM
 To: Jason Mizrahi <Jason@levinepstein.com>
 Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>

    Jason:

    We can't consent to an extension of this deadline. This week was not cut short by the holiday weekend. Furthermore, as
    you will remember, you originally asked me for a month plus to respond to our motion for reconsideration, but you
    ultimately agreed to Fridays' deadline. I'm sure you knew about your "back-to-back mediations" at that time. This case
    has been needlessly delayed by what happened at Plaintiff's deposition. Let's not continue delaying things.

    Sincerely,
    Louis M. Leon, Esq.
    Associate

     Description: Doc1




    108 West 39th Street, Suite 602
    New York, NY 10018
    Main (212) 583-7400
    Fax. (212) 583-7401
    LLeon@CafaroEsq.com


    On Wed, Jul 8, 2020 at 2:32 PM Jason Mizrahi <Jason@levinepstein.com> wrote:
     Our office has two conflicting back-to-back mediations coming up.

       We are also operating on a short week due to the long holiday weekend.

       Jason

       ________________________
       Jason Mizrahi, Esq.
       Levin-Epstein & Associates, P.C.
       420 Lexington Ave., Suite 2525
       New York, NY 10170
       Phone: (212) 792-0048
       Mobile: (301) 758-7351
       Facsimile: (646) 786-3170

https://mail.google.com/mail/u/0?ik=75a8234bf7&view=pt&search=…3Ar3150170345201130946&simpl=msg-a%3Ar3150170345201130946&mb=1   Page 1 of 4
             Case 1:17-cv-06127-ILG-ST Document 78-1 Filed 07/08/20 Page 2 of 4 PageID #: 1121
Mail - Re: Chinca v. Patel                                                                  7/8/20, 6:31 PM



       Email: Jason@levinepstein.com

       The information contained in this transmission, including attachments, is strictly confidential and intended solely for
       and the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product
       doctrine, or other applicable legal or professional protections. If you are not the intended recipient, please be
       notified that any retention, use, disclosure, dissemination, distribution or copying of this email is strictly prohibited,
       kindly notify us of your inadvertent receipt of the email, by return email, destroy any printouts and delete any
       electronic copies. Any waiver of any privilege which might otherwise arise from this email being sent to, or received
       by, an unintended recipient is hereby expressly disclaimed. No attorney-client relationship is created by virtue of a
       recipients receipt of this email in error. Thank you.

       -----Original Message-----
       From: Louis Leon <lleon@cafaroesq.com>
       Sent: Wednesday, July 8, 2020 2:24 PM
       To: Jason Mizrahi <Jason@levinepstein.com>
       Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>
       Subject: Re: Chinca v. Patel

       Why do you need the extension of time?

       Sincerely,
       Louis M. Leon
       Sent from my iPhone

       > On Jul 8, 2020, at 2:08 PM, Jason Mizrahi <Jason@levinepstein.com> wrote:
       >
       > ​Louis,
       >
       > To clarify, we're seeking an extension to Wednesday (7/15).
       >
       > ________________________
       > Jason Mizrahi, Esq.
       > Levin-Epstein & Associates, P.C.
       > 420 Lexington Ave., Suite 2525
       > New York, NY 10170
       > Phone: (212) 792-0048
       > Mobile: (301) 758-7351
       > Facsimile: (646) 786-3170
       > Email: Jason@levinepstein.com
       >
       > The information contained in this transmission, including attachments, is strictly confidential and intended solely
       for and the use by the intended recipients. This email may be protected by the attorney-client privilege, work-
       product doctrine, or other applicable legal or professional protections. If you are not the intended recipient, please
       be notified that any retention, use, disclosure, dissemination, distribution or copying of this email is strictly
       prohibited, kindly notify us of your inadvertent receipt of the email, by return email, destroy any printouts and delete
       any electronic copies. Any waiver of any privilege which might otherwise arise from this email being sent to, or
       received by, an unintended recipient is hereby expressly disclaimed. No attorney-client relationship is created by
       virtue of a recipients receipt of this email in error. Thank you.
       >
       > -----Original Message-----
       > From: Jason Mizrahi
       > Sent: Wednesday, July 8, 2020 2:05 PM
       > To: Louis Leon <lleon@cafaroesq.com>
       > Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>
       > Subject: RE: Chinca v. Patel
       >
       > Hi Louis,

https://mail.google.com/mail/u/0?ik=75a8234bf7&view=pt&search=…3Ar3150170345201130946&simpl=msg-a%3Ar3150170345201130946&mb=1   Page 2 of 4
             Case 1:17-cv-06127-ILG-ST Document 78-1 Filed 07/08/20 Page 3 of 4 PageID #: 1122
Mail - Re: Chinca v. Patel                                                                  7/8/20, 6:31 PM



       >
       > I just tried your line but couldn’t reach you.
       >
       > Can you please return my call? We'd like to request an extension of the July 10, 2020 Opposition Filing Deadline.
       >
       > Do you consent? Please let me know so I can inform the Court.
       >
       > Jason
       >
       > ________________________
       > Jason Mizrahi, Esq.
       > Levin-Epstein & Associates, P.C.
       > 420 Lexington Ave., Suite 2525
       > New York, NY 10170
       > Phone: (212) 792-0048
       > Mobile: (301) 758-7351
       > Facsimile: (646) 786-3170
       > Email: Jason@levinepstein.com
       >
       > The information contained in this transmission, including attachments, is strictly confidential and intended solely
       for and the use by the intended recipients. This email may be protected by the attorney-client privilege, work-
       product doctrine, or other applicable legal or professional protections. If you are not the intended recipient, please
       be notified that any retention, use, disclosure, dissemination, distribution or copying of this email is strictly
       prohibited, kindly notify us of your inadvertent receipt of the email, by return email, destroy any printouts and delete
       any electronic copies. Any waiver of any privilege which might otherwise arise from this email being sent to, or
       received by, an unintended recipient is hereby expressly disclaimed. No attorney-client relationship is created by
       virtue of a recipients receipt of this email in error. Thank you.
       >
       > -----Original Message-----
       > From: Jason Mizrahi
       > Sent: Thursday, June 25, 2020 10:15 AM
       > To: Louis Leon <lleon@cafaroesq.com>
       > Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>
       > Subject: RE: Chinca v. Patel
       >
       > Louis,
       >
       > Good morning. July 10th is fine.
       >
       > We consent.
       >
       > Jason
       >
       > -----Original Message-----
       > From: Louis Leon <lleon@cafaroesq.com>
       > Sent: Wednesday, June 24, 2020 8:01 PM
       > To: Jason Mizrahi <Jason@levinepstein.com>
       > Cc: Joshua Levin-Epstein <Joshua@levinepstein.com>
       > Subject: Re: Chinca v. Patel
       >
       > Jason:
       >
       > That doesn’t really sound plausible. If we are asking for the motion deadline to be extended by five days, the
       opposition deadline should also be extended by five days only. That brings us to July 7. If you want, we would agree
       to extend the opposition deadline to July 10, but I don’t think the judge will appreciate more than that. Please let me
       know ASAP.
       >

https://mail.google.com/mail/u/0?ik=75a8234bf7&view=pt&search=…3Ar3150170345201130946&simpl=msg-a%3Ar3150170345201130946&mb=1   Page 3 of 4
             Case 1:17-cv-06127-ILG-ST Document 78-1 Filed 07/08/20 Page 4 of 4 PageID #: 1123
Mail - Re: Chinca v. Patel                                                                  7/8/20, 6:31 PM



       > Sincerely,
       > Louis M. Leon
       > Sent from my iPhone
       >
       >> On Jun 24, 2020, at 6:15 PM, Jason Mizrahi <Jason@levinepstein.com> wrote:
       >>
       >> ​Louis,
       >>
       >> We are amenable to an extension of time to file the motions to 6/30, with oppositions being due on 7/21, in light
       of the 4th of July holiday.
       >>
       >> Jason
       >>
       >>>> On Jun 24, 2020, at 4:46 PM, Louis Leon <lleon@cafaroesq.com> wrote:
       >>>



                                         image001.jpg
                                         4K




https://mail.google.com/mail/u/0?ik=75a8234bf7&view=pt&search=…3Ar3150170345201130946&simpl=msg-a%3Ar3150170345201130946&mb=1   Page 4 of 4
